Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) The previous rejection of claims 7-9 and 14 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
B) Applicant’s arguments, see page 10, filed 12/06/2021, with respect to claims 1-6, 10-11, and 15-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-6, 10-11, and 15-20 has been withdrawn. 
C) The closest prior art of record, Ikeda (US 2014/0109641 A1) teaches the fluorocarbon resin composite includes a fluorocarbon resin layer on the base in which a fluorocarbon resin of the fluorocarbon resin layer is crosslinked by electron beam irradiation which has improved abrasion resistance [0015, 0021].  Matsunaka (US 2016/0195838 A1) teaches the sleeve or belt may be provided with a layer on the inner surface thereof for imparting abrasion resistance [0039].  However, the prior art does not teach or suggest Martens hardness of the inner circumferential surface of the belt at 130°C is higher than Martens hardness of an outer circumferential surface of the belt at 130°C  and Martens hardness of the inner circumferential surface of the belt at 25°C is lower than Martens hardness of the outer circumferential surface of the belt at 25°C.  Per the teachings of the original specification, both abrasion resistance and followability to irregularities result from the two Martens hardness properties at 130°C and 25°C which is not inherently present with the material suggested by the prior art.  The prior art does .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767